Exhibit 10.11


APPIAN CORPORATION
SENIOR EXECUTIVE CASH INCENTIVE BONUS PLAN
1.Purpose. This Senior Executive Cash Incentive Bonus Plan (the “Incentive
Plan”) is intended to provide an incentive for superior work and to motivate
eligible executives of Appian Corporation. (the “Company”) and its subsidiaries
toward even higher achievement and business results, to tie their goals and
interests to those of the Company and its stockholders and to enable the Company
to attract and retain highly qualified executives. The Incentive Plan is for the
benefit of Covered Executives (as defined below). The Incentive Plan is subject
to approval by the Company’s Board of Directors (the “Board”) and/or the
Company’s stockholders. The Board may delegate any approval authority described
hereunder to a Compensation Committee. The Incentive Plan is intended to permit
the payment of bonuses that may qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code and the regulations and
guidance thereunder (“Performance-Based Compensation”).
2.    Covered Executives. From time to time, the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) may select
certain key executives (the “Covered Executives”) to be eligible to receive
bonuses hereunder.
3.    Administration. The Board shall have the sole discretion and authority to
administer and interpret the Incentive Plan, which the Board may delegate to the
Compensation Committee.
4.    Bonus Determinations.
(a)    Corporate Performance Goals. A Covered Executive may receive a bonus
payment under the Incentive Plan based upon the attainment of one or more
Corporate Performance Goals approved by the Board. As used herein, the term
“Corporate Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Board, in its sole discretion, to be applicable to a Covered Executive.
The criteria set forth in the Incentive Plan may relate to the Company, one or
more of its Affiliates or one or more of its or their divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Board shall determine. The Corporate Performance Goals may
differ from Covered Executive to Covered Executive.
(b)    Calculation of Corporate Performance Goals. At the beginning of each
applicable performance period, the Board will determine whether any significant
element(s) will be included in or excluded from the calculation of any Corporate
Performance Goal with respect to any Covered Executive. In all other respects,
Corporate Performance Goals will be calculated in accordance with the Company’s
financial statements, generally accepted accounting principles, or under a
methodology established by the Board at the beginning of the performance period
and which is consistently applied with respect to a Corporate Performance Goal
in the relevant performance period.





--------------------------------------------------------------------------------




(c)    Bonus Requirements; Individual Goals. Except as otherwise set forth in
this Section 4(d):
(i)    any bonuses paid to Covered Executives under the Incentive Plan shall be
based upon objectively determinable bonus formulas that tie such bonuses to one
or more performance criteria relating to the Corporate Performance Goals,
(ii)    bonus formulas for Covered Executives shall be adopted in each
performance period by the Board and communicated to each Covered Executive at
the beginning of each performance period, and
(iii)    no bonuses shall be paid to Covered Executives unless and until the
Board makes a determination with respect to the attainment of the performance
criteria to the Corporate Performance Goals. Notwithstanding the foregoing, the
Board may adjust bonuses payable under the Incentive Plan based on achievement
of one or more individual performance objectives or pay bonuses (including,
without limitation, discretionary bonuses) to Covered Executives under the
Incentive Plan based on individual performance goals and/or upon such other
terms and conditions as the Board may in its discretion determine.
(d)    Individual Bonuses. The Board shall establish a bonus opportunity for
each Covered Executive for each performance period. For each Covered Executive,
the Board shall have the authority to apportion the award so that a portion of
the award shall be tied to attainment of Corporate Performance Goals and a
portion of the award shall be tied to attainment of individual performance
objectives.
(e)    Employment Requirement. Unless otherwise expressly provided in a written
agreement between the Covered Executive and the Company, the payment of a bonus
to a Covered Executive with respect to a performance period shall be conditioned
upon the Covered Executive’s continued employment by the Company on the bonus
payment date. If a Covered Executive was not employed for an entire performance
period, the Board may pro-rate the bonus based on the number of days employed
during such performance period.
5.    Timing of Payment
(a)    With respect to Corporate Performance Goals established and measured on a
basis more frequently than annually (e.g., quarterly or semi-annually), the
Corporate Performance Goals will be measured at the end of each performance
period after the Company’s financial reports with respect to such period(s) have
been published. If the Corporate Performance Goals and/or individual goals for
such period are met, payments will be made as soon as practicable following the
end of such period, but not later 74 days after the end of the fiscal year in
which such performance period ends.
(b)    With respect to Corporate Performance Goals established and measured on
an annual or multi-year basis, Corporate Performance Goals will be measured as
of the end of each such performance period (e.g., the end of each fiscal year)
after the Company’s financial reports with respect to such period(s) have been
published. If the Corporate Performance Goals and/or individual


-2-    

--------------------------------------------------------------------------------




goals for any such period are met, bonus payments will be made as soon as
practicable, but not later than 74 days after the end of the relevant fiscal
year.
(c)    For the avoidance of doubt, bonuses earned at any time in a fiscal year
must be paid no later than 74 days after the last day of such fiscal year.
6.    Bifurcation of the Incentive Plan. It is the intent of the Company that
the Incentive Plan, and all payments made hereunder, satisfy and be interpreted
in a manner that, in the case of Covered Executives whose compensation is
subject to the limitations on deductibility of compensation provided under
Section 162(m) and whose payment hereunder is intended to qualify as
Performance-Based Compensation, qualify as Performance-Based Compensation. Any
provision, application or interpretation of the Incentive Plan inconsistent with
this intent to satisfy the requirements of Section 162(m) shall be disregarded.
However, notwithstanding anything to the contrary in the Incentive Plan, the
provisions of the Incentive Plan may at any time be bifurcated by the Board in
any manner so that certain provisions of the Incentive Plan or any payment
intended (or required) to satisfy the applicable requirements of Section 162(m)
are applicable only to persons whose compensation is subject to the limitations
on deductibility of compensation provided under Section 162(m) and whose payment
hereunder is intended to qualify as Performance-Based Compensation.
7.    No Guarantee of Employment. The Incentive Plan is intended to provide a
financial incentive to Covered Executives and is not intended to confer any
rights to continued employment upon Covered Executives whose employment will
remain at-will and subject to termination by either the Company or Covered
Executive at any time, with or without cause or notice.
8.    Recovery. Any amounts paid under this Incentive Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any plan of or agreement with
the Company.
9.    Amendment and Termination. The Company reserves the right to amend or
terminate the Incentive Plan at any time in its sole discretion.




-3-    